Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks were found persuasive.  The seal member of Suzuki functions to block foreign particles, not heat, and to provide for an air-tight seal. Substituting with glass wool would defeat this function. Furthermore, Otosaka teaches a sealing structure comprising a sealing cover that covers the opening and adheres to an outside surface of the reaction chamber to provide airtight sealing of the opening, but fails to teach a heat-blocking element comprising quartz wool.  Thus, the prior art fails to teach a sealing structure with the combination of a sealing cover and a heat blocking element comprising quartz wool that fills a gap between the burner and the opening in the reaction chamber. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741